Citation Nr: 0313194	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain with degenerative arthritis and disc 
disease, claimed as secondary to service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been submitted to reopen a previously denied claim of 
service connection for a low back disability.  

In December 2002, this matter was remanded by the Board, to 
afford the veteran a Travel Board hearing as he had requested 
in his substantive appeal.  Thereafter, the veteran withdrew 
his request for a Travel Board hearing.  The case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  In an unappealed July 1996 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a back 
disability, claimed as secondary to service-connected left 
knee disorder.  

2.  Evidence submitted since the July 1996 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration; it is cumulative of previously 
submitted evidence; and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision, wherein the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a back disorder, 
claimed as secondary to service connected left knee disorder, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2002).

2.  Evidence submitted since the final July 1996 rating 
decision is not new and material; thus, the veteran's claim 
of entitlement to service connection for a lumbosacral strain 
with degenerative arthritis and disc disease, claimed as 
secondary to service-connected left knee disorder, is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONSS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See Holliday, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statement 
of the Case (SOC), Supplemental Statements of the Case 
(SSOCs), and associated correspondence issued since the 
veteran filed his claim, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

In addition, the veteran was advised of the specific VCAA 
requirements in the SSOC issued in August 2002.  The RO also 
advised the veteran of the evidence obtained and considered 
in deciding his claim in that SSOC.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (Board must identify documents in file which 
provided VCAA notice).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

The evidence which was of record prior to the previous, July 
1996, rating decision wherein the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for chronic back condition secondary to 
service connected left knee disability is as follows.

The record reflects that service connection for a left knee 
disorder was established in January 1946.  At the time of the 
July 1996 rating decision, the left knee disorder was 
evaluated as 30 percent disabling.  

VA clinical records dated from 1977 to 1979 show that the 
veteran was seen with complaints of bilateral knee pain.  

A hospitalization reported dated in July 1978 revealed that 
the veteran presented in July 1978 with severe back pain.  
Clinical history recorded on admission indicated that he had 
fallen down some steps a week prior to his admission.  The 
discharge diagnosis was lumbosacral strain.  X-rays of the 
lumbar spine taken in conjunction with the veteran's 
hospitalization revealed degenerative changes throughout the 
lumbar spine, and anterior wedging of the T12 vertebra.  

The veteran was accorded a VA examination in June 1980.  He 
complained of multiple joint pains to include back pain.  X-
rays were interpreted as showing degenerative disc disease in 
the lumbar spine and lower thoracic spine, and anterior 
wedging of the T12 vertebral body.  The diagnosis was 
probable degenerative changes of the dorsal and lumbar spine.  
The examiner opined that there was no direct relationship 
between the multiple joint pains and the service-connected 
left knee disorder.  

A VA clinical record dated in September 1981 shows that the 
veteran was seen with complaints of low back pain.  

Private medical records dated in July 1978 show that the 
veteran was diagnosed with acute low back pain, without 
radiculopathy, and right sacroiliac strain following his 
hospitalization.  He was seen again in July 1978, when the 
clinical history indicated that he had fallen, due to painful 
knees apparently, and injured his back.  Thereafter, he 
complained of chronic low back pain.  His past medical 
history was negative for prior problems associated with his 
spine.  X-rays of the lumbar spine were relatively 
unremarkable, with residuals of an anterior compression 
fracture of T12 (the age could not be determined).  The 
impression was acute low back pain without radiculopathy, 
right sacroiliac strain.

The veteran submitted lay statements from his mother and son, 
which attest to their witnessing the veteran falling time and 
time again while walking, due to his left knee collapsing.  
They both stated that the veteran had fallen down some steps 
and injured his back when his left knee collapsed.  

A VA clinical record dated in March 1983 shows that the 
veteran was seen with complaints of chronic low back pain.  
The clinical history revealed that the veteran fell from a 
ladder in 1978 when his left knee gave way, and had suffered 
from low back pain since.  The impression was chronic 
mechanical low back pain with mild degenerative joint 
disease.  

VA clinical records dated from November 1987 to November 1990 
show that the veteran was seen on several occasions with 
complaints of low back pain.  The clinical notes reveal a 
history of T12 compression fracture in 1980.  

VA clinical records dated from April 1995 to July 1995 show 
that the veteran was seen with complaints of back pain.  

Evidence submitted since the unappealed July 1996 rating 
decision, wherein the RO that new and material evidence had 
not been submitted to reopen a claim of service connection 
for chronic back condition secondary to service connected 
left knee disability, is reported in pertinent part below.

A VA clinical record dated in February 1999 shows that the 
veteran was seen with complaints of back pain.  The diagnosis 
was chronic back pain secondary to vertebral compression 
fracture.  

The veteran was accorded a VA joints examination in July 
1999.  He complained of back pain.  The diagnosis was 
compression fractures.  

In a statement from RAG, M.D., dated in June 1999, Dr. G. 
cited history provided to him by the veteran to the effect 
that, in about 1980, his knee gave way, and he fell, 
sustaining several vertebral body compression fractures.  Dr. 
G. stated that, if the veteran's history were correct (which 
the doctor had no way to verify), it would seem that there 
was a cause and effect relationship with his giving-way of 
the disabled left knee and the incurrence of the vertebral 
body compression fractures.  The veteran's history would 
indicate a direct relationship between his left knee, injured 
in service, and the fall resulting in the compression 
fractures.  

III.  Legal analysis

In July 1996, the RO determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a back disorder secondary to service connected 
left knee disorder.  Because the veteran did not express 
disagreement with that rating decision within one year, the 
Board finds that the July 1996 decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA has expressly retained that reopening requirement, 
stating that there has been no change in the requirement that 
the Secretary may not "reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 . . . ."  VCAA § 
3(a), 114 Stat. 2096, 2097-98 (now codified as amended at 38 
U.S.C.A. § 5103A(f) (West 2002)).  Clearly, therefore, to 
whatever extent the VCAA has changed the approach to 
developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

The Board notes that 38 C.F.R. § 3.156 was amended in 2001, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. at 45,629.  Accordingly, the Board will proceed to 
determine whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection in this matter without regard to the new version 
of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder as secondary to service connected left knee 
disorder.  Since the July 1996 rating decision, the evidence 
added to the record consists of VA clinical records, the 
report of a July 1999 VA examination, and a medical statement 
from Dr. G.  

With respect to the VA clinical reports and July 1999 VA 
examination report, the Board notes that these records appear 
to constitute evidence of current low back disability.  
However, we believe that these records are essentially 
cumulative of previously submitted evidence.  The newly 
submitted evidence shows that the veteran continues to suffer 
from vertebral compression fractures.  However, evidence of 
vertebral compression fractures was previously considered in 
prior rating decisions.  Thus, the Board finds that these 
records are cumulative of previously submitted evidence, and 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.

While the statement from Dr. G. indicates that the veteran 
gave a history of a fall in 1980 secondary to his service-
connected left knee, with resultant vertebral body 
compression fractures, and Dr. G. opined that, if the stated 
history were correct, it would seem to support a cause-and-
effect relationship with the service-connected left knee and 
the vertebral body compressions, Dr. G. clearly qualified his 
statement by acknowledging that he had no way to verify that 
history.  In this regard, the Board is cognizant that, on 
several occasions prior to the July 1996 rating decision, 
both private and VA examiners noted that the veteran had 
reported the same history.  Notwithstanding that, judicial 
precedent is clear that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
individual who transcribed it is a health care professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court 
has also indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Therefore, because these notations are merely recordings of 
statements made by the veteran, the Board finds that they 
cannot enjoy the presumption of credibility for the purposes 
of reopening the veteran's claim.  See LeShore, supra.

Regarding the veteran's own contentions, the Board notes that 
he continues to focus upon the fact that his vertebral 
compression fractures are the result of a fall due to his 
service-connected left knee disorder.  Because statements to 
this effect were already of record at the time of the July 
1996 rating decision, the Board finds that it his recent 
statements are clearly cumulative of previously submitted 
evidence, and are not so significant that they must be 
considered in order to fairly decide the merits of the claim.

In short, to date the veteran has submitted no additional 
evidence which would tend to show that his lumbosacral strain 
with degenerative arthritis and disc disease is secondary to 
his service-connected left knee disorder.  Therefore, the 
Board finds that the additional evidence which has been added 
to the record as to these matters is merely cumulative of 
previously submitted evidence, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim of entitlement to 
service connection for lumbosacral strain with degenerative 
arthritis and disc disease claimed as secondary to his 
service connected left knee disorder, may not be not 
reopened.



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for lumbosacral 
strain with degenerative arthritis and disc disease, claimed 
as secondary to service-connected left knee disorder, is 
denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

